By the Court. Daly, J.
The nonsuit was properly granted. The name of the defendant, Walton, nowhere appeared upon the face of the notes, nor any thing indicating that they were made on his behalf or by his authority. He could not, therefore, be charged as a party to the notes. (Minard v. Meed, 7 Wend. 68.) The complaint avers that Walton acknowledged them to he his, but the proof did not sustain the averment. He said that Mr. Hoyt was good; that the notes would he paid, and that he was responsible for the payment of them. This did not amount to an ac*170knowledgment that they were his notes. He might be responsible to Hoyt for their payment, without being directly liable as a party to the notes. The motion for a new trial must, therefore, be denied. However liable he might be for the consideration upon which the notes may have been given, and whether liable or not, in any form, to the plaintiff, by reason of what he may have said to the witness, he was not liable upon the notes.
New trial denied.